The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 16-20, 24-32 and 34-39 are presented for examination. 
	Applicant’s Amendment filed March 29, 2022 has been entered into the present application. 
	Claims 16-20, 24-32 and 34-39 are pending and under examination. Claims 37-39 are newly added. Claims 16 and 27-31 are amended.
Applicant’s arguments, filed March 29, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of Rejections Set Forth in the September 29, 2021 Non-Final Office Action
	In reply to the rejection of (i) claims 16-20, 24-32, 34 and 36 under 35 U.S.C. §103 as being unpatentable over Tsukuda et al. (“A Randomized Crossover Comparison of Azasetron and Granisetron in the Prophylaxis of Emesis Induced by Chemotherapy Inducing Cisplatin”, Gan To Kagaku Ryoho, 1995 November; 22(13):1959-1967, Abstract Only, cited by Applicant on the 04/02/21 IDS) in view of Tahara et al. (U.S. Patent No. 4,892,872 A; 1990, cited by Applicant on the 10/15/18 IDS), citing to CAS Registry No. 123040-16-4 (“Azasetron Hydrochloride”), Ashton et al. (U.S. Patent Application Publication No. 2003/0229333 A1; 2003) and Kuhn et al. (“Sudden Sensorineural Hearing Loss: A Review of Diagnosis, Treatment, and Prognosis”, Trends Amplif, 2011 Sep; 15(3):91-105), as evidence, as set forth at p.5-12 of the previous Office Action dated September 29, 2021, and (ii) claim 35 under 35 U.S.C. §103 as being unpatentable over Tsukuda et al. (“A Randomized Crossover Comparison of Azasetron and Granisetron in the Prophylaxis of Emesis Induced by Chemotherapy Inducing Cisplatin”, Gan To Kagaku Ryoho, 1995 November; 22(13):1959-1967, Abstract Only, cited by Applicant on the 04/02/21 IDS) in view of Tahara et al. (U.S. Patent No. 4,892,872 A; 1990, cited by Applicant on the 10/15/18 IDS), citing to CAS Registry No. 123040-16-4 (“Azasetron Hydrochloride”), Ashton et al. (U.S. Patent Application Publication No. 2003/0229333 A1; 2003) and Kuhn et al. (“Sudden Sensorineural Hearing Loss: A Review of Diagnosis, Treatment, and Prognosis”, Trends Amplif, 2011 Sep; 15(3):91-105) as evidence, as applied to claims 16-20, 24-32, 34 and 36, further in view of Borges et al. (U.S. Patent Application Publication No. 2015/0038594 A1; Published February 5, 2015), as set forth at p.12-14 of the previous Office Action dated September 29, 2021, Applicant now amends claim 16 to specifically require administration of the composition comprising (+)-azasetron to “a patient afflicted with a cochlear disease, disorder or condition”, thereby distinguishing over the prophylactic or preventive embodiment previously addressed in the grounds for rejection. Accordingly, the rejections are each now hereby withdrawn.

Objection to the Claims (New Grounds of Objection)
Claims 36 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 16-20, 24-31, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chabbert et al. (WO 2010/133663 A1; 2010) in view of Ashton et al. (U.S. Patent Application Publication No. 2003/0229333 A1; 2003).
Chabbert et al. teaches the use of a serotonin 5-HT3 receptor antagonist or inhibitor of serotonin 5-HT3 receptor gene expression in a method for treating a lesional vestibular disorder via administering the antagonist or inhibitor to a subject in need thereof (abstract; p.4, l.7-8; p.4, l.25-26; p.6, l.17-18; p.16, l.1-3). Chabbert et al. teaches that lesional vestibular disorders include (i) vestibular disorders in which an infection inflames the inner ear and/or the vestibular nerve, inducing reversible and/or irreversible damage (e.g., vestibular neuritis); (ii) vestibular disorders in which inner ear fluid levels are affected, thereby developing lesions during the disease course (e.g., Meniere’s disease, secondary endolymphatic hydrops); and (iii) vestibular disorders induced by insults or lesions of the vestibular endorgans (e.g., vertigo caused by local ischemia, excitotoxicity, trauma that affects the temporal bones) (p.5, l.7-20). Chabbert et al. teaches that exemplary lesional vestibular disorders that may be treated include, e.g., Meniere’s disease, drug-induced ototoxicity, endolymphatic hydrops, chronic or acute labyrinthine infection, autoimmune inner ear disease, etc. (p.5, l.22-27). Chabbert et al. teaches that the serotonin 5-HT3 antagonist for use in the disclosed treatment is, e.g., azasetron, particularly the hydrochloride salt thereof (N-1-azabicyclo[2.2.2]oct-3-yl-6-chloro-3,4-dihydro-4-methyl-3-oxo-2H-1,4-benzoxazine-8-carboxamide hydrochloride) (p.9, l.16-18; p.10, l.3-4). Chabbert et al. teaches that the serotonin 5-HT3 antagonist or inhibitor is administered to the subject in the form of a pharmaceutical composition, wherein the composition comprises the serotonin 5-HT3 antagonist in the range of 0.01-500 mg and an effective amount of the drug is ordinarily supplied at a dosage level from 0.0002 mg/kg to about 20 mg/kg body weight per day, especially from about 0.001 mg/kg to 7 mg/kg body weight per day (p.16, l.8-9; p.16, l.31-p.17, l.2). Chabbert et al. teaches that the serotonin 5-HT3 antagonist or inhibitor may be combined with a pharmaceutically acceptable excipient, and optionally a sustained-release matrix (e.g., biodegradable polymers) to form a therapeutic composition (p.17, l.4-6). Chabbert et al. teaches that composition may be administered orally, in the form of, e.g., a tablet, gel capsule, powder, granule, oral suspension or solution, parenterally (e.g., intravenous or intramuscular injection), directly to the inner ear through the tympanic membrane, which produces a direct and long-term effect on the vestibule, or via nasal spray (p.17, l.12-p.21, l.3). Chabbert et al. teaches that the subject of the disclosed method is a mammal, preferably a human (p.6, l.14-15). 
Chabbert et al. differs from the instant claims only insofar as it teaches the treatment of drug-induced ototoxicity, but does not explicitly teach treatment of a cochlear disease, wherein the cochlear disease is sensorineural hearing loss, specifically (i) ototoxic compound induced hearing loss (claim 24), specifically platinum-induced hearing loss (claim 25), specifically cisplatin-induced hearing loss (claim 26), or (ii) wherein the subject is diagnosed with cancer (claim 27), specifically wherein the subject is diagnosed with cancer and is receiving platinum chemotherapy (claim 28), specifically wherein the platinum chemotherapy is cisplatin, carboplatin, oxaliplatin or a combination thereof (claim 29), or specifically wherein the azasetron composition is administered during and/or after platinum chemotherapy (claim 30), specifically wherein the platinum chemotherapy is cisplatin, carboplatin, oxaliplatin or a combination thereof (claim 31). 
Ashton et al. teaches that ototoxicity is a serious, dose-limiting side effect of cisplatin, a widely used antineoplastic platinum agent effective for the treatment of human cancers, including testicular, ovarian, bladder, and head and neck cancers (p.1, para.[0011]). Ashton et al. teaches that ototoxicity is the primary dose-limiting factor of cisplatin therapy, noting that an increasing number of cancer patients who survive modern regimens of chemotherapy frequently suffer from cisplatin-induced hearing impairment (p.1, para.[0011]). Ashton et al. teaches that cisplatin ototoxicity is irreversible, with insidious onset, and that the cisplatin-induced hearing loss can progress even after discontinuation of the cisplatin (p.1, para.[0012]). Ashton et al. teaches that cisplatin-induced hearing loss is usually permanent and damages both the cochlea (specifically, the outer and inner hair cells and supporting cells) and vestibular systems, with the primary ototoxic effects occurring in the cochlea (p.1, para.[0011]-[0013]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in applying the method of treating drug-induced ototoxicity taught by Chabbert et al. specifically for the treatment of a cancer subject receiving cisplatin chemotherapy and exhibiting cisplatin-induced hearing loss due to cisplatin ototoxicity because Chabbert et al. expressly teaches the therapeutic use of the serotonin 5-HT3 receptor antagonist azasetron in the treatment of drug-induced ototoxicity. The skilled artisan would have been motivated to do so because Chabbert et al. teaches that administration of the serotonin 5-HT3 receptor antagonist azasetron was effective for the treatment of vestibular disorders caused by damage to the vestibular system - including drug-induced ototoxicity - and Ashton et al. expressly teaches that cisplatin-induced hearing loss caused by cisplatin chemotherapy administered for the treatment of cancer specifically damages both the cochlear and vestibular systems, thereby rendering it a specific type of drug-induced ototoxicity treatable via the method disclosed by Chabbert et al. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating drug-induced ototoxicity using azasetron as taught by Chabbert et al. for treating a cancer subject receiving cisplatin chemotherapy and exhibiting cisplatin-induced hearing loss due to cisplatin ototoxicity, as evidenced by Ashton’s teachings above. 
The teachings of Chabbert et al. teach the use of serotonin 5-HT3 antagonists for the treatment of lesional vestibular disorders, including drug-induced ototoxicity. Though Applicant’s claims are directed to the treatment of a “cochlear disease”, it remains that instant claim 16 defines such “cochlear disease” as “sensorineural hearing loss” and further defines such “sensorineural hearing loss” as, specifically, ototoxic compound-induced sensorineural hearing loss (claim 24), specifically platinum-induced sensorineural hearing loss (claim 25), specifically cisplatin-induced sensorineural hearing loss (claim 26). The form of ototoxicity instantly claimed – i.e., that induced by the ototoxic platinum agent cisplatin – affects both the vestibular system and also primarily the cochlea, as evidenced by Ashton et al. Accordingly, while the prior art teachings of Chabbert et al. establish the use of serotonin 5-HT3 antagonists for treating drug-induced ototoxicity that affects the vestibular system, such teachings coupled with those of Ashton et al. establish that drug-induced ototoxicity caused by the platinum agent cisplatin affects both the vestibular system and the cochlea, thereby establishing it as a vestibular disorder consistent with Chabbert’s teachings, as well as a cochlear disease as instantly claimed. 
Applicant is reminded that denoting the origin or affected organ of the disease (in this case, the cochlea) does not ultimately change the underlying disease to be treated, which is in this case cisplatin-induced sensorineural hearing loss that affects both the vestibular system and the cochlea, as evidenced by Ashton’s teachings. 
Also, Chabbert et al. clearly suggests the use of azasetron (or, specifically, the azasetron hydrochloride salt) as the serotonin 5-HT3 receptor antagonist, which reasonably constitutes a racemic mixture of azasetron comprising both the (+) and (-) optical isomers thereof. As such racemic mixture constitutes “a composition” that comprises (+)-azasetron as one of the components thereof, the administration of azasetron in racemic form as suggested by Chabbert et al. meets Applicant’s claim 16. Note that claim 16 does not require (+)-azasetron exclusively, or in majority relative to the (-)-isomer.
The ordinarily skilled artisan would have also had a reasonable expectation of success in administering the azasetron composition suggested by Chabbert et al. to the cancer subject receiving cisplatin chemotherapy during cisplatin chemotherapy for the purpose of mitigating cisplatin-induced ototoxicity – a therapy that was known to result in hearing loss due to cisplatin’s damaging effects on the cochlea and vestibular systems of the ear, as evidenced by Ashton – and/or after the administration of cisplatin chemotherapy in view of Ashton’s teaching that cisplatin-induced hearing loss was known to progress even after discontinuation of cisplatin therapy. 
In claim 18, Applicant recites that the composition is administered at a dose of about 0.01-100 mg/kg of body weight per day. 
Chabbert et al. teaches that the serotonin 5-HT3 antagonist or inhibitor is ordinarily employed in an effective amount of from 0.0002 mg/kg to about 20 mg/kg body weight per day, especially from about 0.001 mg/kg to 7 mg/kg body weight per day (p.16, l.31-p.17, l.2). Such ranges clearly overlap with Applicant’s instantly claimed range of “about 0.01-100 mg/kg of body weight per day” (claim 18), thereby rendering such instantly claimed range prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).”
In claim 19, Applicant recites that the composition is administered systemically or locally. 
In claim 20, Applicant recites that the composition is administered orally. 
In claim 37, Applicant recites that the composition is administered directly in the ear.
Chabbert et al. teaches oral or parenteral administration of the serotonin 5-HT3 antagonist or inhibitor (systemic routes), as well as administration directly to the inner ear through the tympanic membrane (local route).
In claim 34, Applicant recites that the composition is “an immediate release” or “sustained release” composition. 
Chabbert et al. teaches the optional inclusion of a sustained release matrix using a biodegradable polymer to modulate release of the serotonin 5-HT3 receptor antagonist or inhibitor. 
Applicant is advised that any pharmaceutical composition described in Chabbert et al. meets Applicant’s limitation directed to an “immediate release” composition, since at least some of the active compound would be released immediately upon administration. Note that the instant claims do not require a specific degree and/or rate of release of the active compound from the composition per se. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

2.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chabbert et al. (WO 2010/133663 A1; 2010) in view of Ashton et al. (U.S. Patent Application Publication No. 2003/0229333 A1; 2003), 
as applied above to claims 16-20, 24-31, 34 and 37,
further in view of Borges et al. (U.S. Patent Application Publication No. 2015/0038594 A1; Published February 5, 2015).
Chabbert in view of Ashton, as applied above to claims 16-20, 24-31, 34 and 37.
Chabbert in view of Ashton differ from the instant claim only insofar as they do not explicitly teach that the composition comprising (+)-azasetron is “an orodispersible composition” (claim 35).
Borges et al. teaches that oral dispersible films are used to enhance patient compliance to improve absorption of pharmaceutical agents though the mucosal tissue to bypass barriers in the gastrointestinal tract and overcome swallowing problems with tablets or capsules (p.1, para.[0001)). Borges et al. teaches an oral dispersible edible film that comprises (i) a film-forming polymer, (ii) a disintegrant, and (iii) a stabilizer that is one or both of polyvinyl alcohol and hydroxypropylmethyl cellulose, and further wherein the film forming polymer comprises one or more active agents (p.1, para.[0005]). Borges et al. teaches that the active pharmaceutical agent is, e.g., azasetron (p.5-7, para.[0033]). Borges et al. teaches that the oral dispersible film provides a reduced sticky sensation, enhanced moisture stability, easy handling, clean mouth feel, higher active agent loading and/or rapid disintegration, as well as reduced sensitivity to relative humidity during manufacturing, which results in improved stability (p.1, para.[0007)).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in formulating the composition comprising (+)-azasetron taught by Chabbert et al. in view of Ashton et al. into the orodispersible composition of Borges et al. because Chabbert et al. teaches oral administration of azasetron for treating drug-induced ototoxicity, and Borges et al. teaches the suitability of his oral dispersible film for orally administering the active pharmaceutical agent azasetron. The skilled artisan would have been motivated to employ the oral dispersible film of Borges et al. for formulating the azasetron therapy of Chabbert et al. in view of Ashton et al. because Borges et al. teaches specific advantages to his oral dispersible film for improving absorption of the active agent through the mucosal tissue to bypass metabolism in the gastrointestinal tract, provide an alternative form to tablets and capsules (the types of oral dosage forms taught by Chabbert et al.) that may be difficult to swallow by some patients, and allow for rapid disintegration in the oral cavity. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the azasetron therapy of Chabbert et al. into the oral dispersible film of Borges et al. to improve absorption of the active agent and provide a rapidly disintegrating form of the active agent as an alternative to the conventional oral tablets and capsules taught by Chabbert et al., as further evidenced by Borges.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
3.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chabbert et al. (WO 2010/133663 A1; 2010) in view of Ashton et al. (U.S. Patent Application Publication No. 2003/0229333 A1; 2003), 
as applied above to claims 16-20, 24-31, 34 and 37,
further in view of Kuhn et al. (“Sudden Sensorineural Hearing Loss: A Review of Diagnosis, Treatment, and Prognosis”, Trends Amplif, 2011 Sep; 15(3):91-105). 
Chabbert in view of Ashton, as applied above to claims 16-20, 24-31, 34 and 37.
Chabbert in view of Ashton differ from the instant claim only insofar as they do not explicitly teach that the cisplatin-induced sensorineural hearing loss is sudden sensorineural hearing loss (claim 32).
Kuhn et al. teaches that sensorineural hearing loss induced by ototoxic chemotherapeutic agents can manifest as sudden sensorineural hearing loss (Table I, p.92). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in treating sudden sensorineural hearing loss induced by cisplatin ototoxicity using a composition comprising (+)-azasetron because Chabbert et al. teaches the efficacy of the 5-HT3 receptor antagonist azasetron in the treatment of drug-induced ototoxicity. The skilled artisan would have been motivated to specifically treat sudden sensorineural hearing loss induced by cisplatin therapy with this composition because Ashton et al. teaches that cisplatin chemotherapy was known to cause sensorineural hearing loss affecting both the cochlea and vestibular systems, and Kuhn et al. teaches that sensorineural hearing loss induced by ototoxic chemotherapeutic agents (such as cisplatin) was known to commonly manifest as sudden sensorineural hearing loss. The ordinarily skilled artisan would have recognized the need for effective therapeutic intervention for treating cisplatin-induced sensorineural hearing loss of a sudden nature and, therefore, would have naturally considered the 5-HT3 receptor antagonist azasetron therapy described by Chabbert et al. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Chabbert’s method of treating drug-induced ototoxicity for the treatment of cisplatin-induced sudden sensorineural hearing loss because Ashton et al. as further supported by Kuhn et al. establish that cisplatin was known to induce sensorineural hearing loss by affecting the cochlea and vestibular systems, and further that such cisplatin-induced sensorineural hearing loss was known to manifest suddenly in patients receiving cisplatin therapy.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections, stating that the newly submitted claim amendments patentably distinguish the instantly claimed method over the cited prior art teachings (Remarks, p.8-16).
The arguments have been fully and carefully considered, and the previously applied rejections have each been withdrawn as indicated above. Upon further reconsideration of the claimed subject matter as newly amended, however, new grounds for rejection are necessitated and are set forth infra.
For these reasons supra, rejection of claims 16-20, 24-32, 34-35 and 37 is proper. 

Conclusion
Rejection of claims 16-20, 24-32, 34-35 and 37 is proper.
Claims 36 and 38-39 are objected to for depending from a rejected base claim.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 7, 2022